9 A.3d 580 (2011)
204 N.J. 316
In the Matter of Rachel Y. MARSHALL, an Attorney at Law (Attorney No. XXXXXXXXX).
D-39 September Term 2010, 067275
Supreme Court of New Jersey.
January 5, 2011.

ORDER
This matter having been duly presented to the Court, it is ORDERED that RACHEL Y. MARSHALL, formerly of JERSEY CITY, who was admitted to the bar of this State in 1997, and who was suspended from the practice of law for a period of one year effective November 3, 2008, by Order of this Court filed October 3, 2008, be restored to the practice of law, effective immediately; and it is further
ORDERED that respondent shall not practice law as a sole practitioner and she shall practice under the supervision of a practicing attorney approved by the Office of Attorney Ethics for a period of one year, and until the further Order of the Court; and it is further
ORDERED that respondent shall pay to the Disciplinary Oversight Committee the $750 administrative fee required by Rule 1:20-21(d) in three monthly installments of $250 each, commencing in February 2011.